DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract is objected to because of the following informality: In line 3, an extraneous period, “.”, occurs after “syringe”.  
Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to base claim 24, the syringe is said to have “a first position and a second position relative to the puncture mechanism within the housing,” and the syringe is said to undergo actuation “from the first position to the second position.”  It is not definite whether the entire 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-28, 30-35, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (4,976,725) in view of Robinson et al. (5,147,300).  Chin et al. disclose the invention substantially as claimed.  Chin et al. disclose, at least in figures 1 and 3 and col. 2, lines 3-68 and col. 3, line 30 to col. 4, line 14;  a method for inflating a balloon catheter, the method comprising: providing an inflation device, the inflation device comprising a compressed gas cartridge (66a) containing a gas (carbon dioxide) disposed within the housing, a syringe (12a, 38a, or a combination of 38a, 28a, 60a, and 68a), and a puncture mechanism (70a) disposed within the housing, wherein the syringe (38a) has a first position and a second position relative to the puncture mechanism, and wherein actuation of the syringe from the first position to the second position engages the puncture mechanism to put the syringe into fluid communication with the compressed gas canister such that the gas contained is loaded into the syringe; puncturing the compressed gas cartridge with the puncture mechanism in response to an actuation of the syringe from the first position to the second position, thereby loading the syringe with the gas (at 41a); and preventing air from entering the syringe by .
However, Chin et al. do not explicitly disclose that the inflation device comprises a housing, wherein the syringe and the puncture mechanism are disposed within the housing and the handle is coupled to the housing.  Robinson et al. teach, at least in figures 2 and 3 and col. 3, line 65 to col. 4, line31; an inflation device (100) including a syringe (104) and other mechanisms (e.g., 197, 250) disposed within a housing (102), wherein a handle (112) is coupled to the housing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Robinson et al., to modify the inflation device of Chin et al., so that it includes a housing.  Such a modification would allow containment and protection of the syringe and other mechanisms of the inflation device as well as facilitating gripping of the inflation device (e.g., with textured surfaces, according to col. 4, lines 28-31 of Robinson et al.) by a user.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (4,976,725) in view of Robinson et al. (5,147,300), and further in view of Abele et al. (5,496,311).  Chin et al. in view of Robinson et al. disclose the invention substantially as claimed, wherein the method includes positioning an expandable member (20) of the .
Allowable Subject Matter
Claims 36-40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Foley (4,409,016) and Fischione (4,655,749) teach inflation devices.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771